                                                                                                                                                                                                  Case 2:20-cv-13287-DPH-EAS ECF No. 18, PageID.246 Filed 01/06/21 Page 1 of 2




                                                                                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                                                                                                                        EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                                                                                             SOUTHERN DIVISION

                                                                                                                                                                                                  JOHN DOE 1 and JOHN DOE 2,

                                                                                                                                                                                                          Plaintiffs,
S T A R R , B U T L E R , A L E X O P O U L O S & S T O N E R , P L L C , 2 0 7 0 0 C IV IC C E N T E R D R IV E , S U IT E 2 9 0 , S O U T H F IE L D , M I, 4 8 0 7 6 (2 4 8 ) 5 5 4 -2 7 0 0




                                                                                                                                                                                                  v.

                                                                                                                                                                                                  REV. MIROSLAW KROL, and the                    Case No: 2:20–cv–13287
                                                                                                                                                                                                  ORCHARD LAKE SCHOOLS (“OLS”)                   Hon. Denise Page Hood
                                                                                                                                                                                                  a Michigan non-profit corp.,

                                                                                                                                                                                                        Defendants.
                                                                                                                                                                                                  ______________________________________________________________/
                                                                                                                                                                                                  Jennifer B. Salvatore (P66640)     Alex L. Alexopoulos (P40547)
                                                                                                                                                                                                  Nakisha Chaney (P65066)            Starr, Butler, Alexopoulos & Stoner, PLLC
                                                                                                                                                                                                  Salvatore Prescott Porter & Porter Matthew D. Wellington (P78281)
                                                                                                                                                                                                  105 East Main Street               Attorneys for Defendant OLS
                                                                                                                                                                                                  Northville, MI 48167               20700 Civic Center Drive, Ste. 290
                                                                                                                                                                                                  (248) 679-8711                     Southfield, Michigan 48076
                                                                                                                                                                                                  salvatore@sppplaw.com              (248) 864-4931
                                                                                                                                                                                                  chaney@sppplaw.com                 ala@starrbutler.com
                                                                                                                                                                                                                                     mwellington@starrbutler.com
                                                                                                                                                                                                  Ward Powers (P33739)
                                                                                                                                                                                                  Jonnie Powers (P78823)             Roy H. Henley (P39921)
                                                                                                                                                                                                  Law Offices of Ward M. Powers      Jessica E. McNamara (P81885)
                                                                                                                                                                                                  302 W. Main Street                 Thrun Law Firm, P.C.
                                                                                                                                                                                                  Northville, MI 48167               Attorneys for Defendant Krol
                                                                                                                                                                                                  (248) 347-1700                     2900 West Road, Ste. 400
                                                                                                                                                                                                  wpowers@powerslawoffices.com       East Lansing, MI 48823
                                                                                                                                                                                                  Attorneys for Plaintiffs           (517) 374-8864
                                                                                                                                                                                                                                     rhenley@thrunlaw.com

                                                                                                                                                                                                  ______________________________________________________________/
                                                                                                                                                                                                             STIPULATED ORDER TO SEAL EXHIBITS 2 & 3
                                                                                                                                                                                                            ATTACHED TO DEFENDANT OLS’ RESPONSE TO
                                                                                                                                                                                                        PLAINTIFFS’ MOTION TO PROCEED PSEUDONYMOUSLY
                                                                                                                                                                                                       The above referenced parties, through their undersigned counsel, having

                                                                                                                                                                                                  00080308.WPD                          1
                                                                                                                                                                                                  Case 2:20-cv-13287-DPH-EAS ECF No. 18, PageID.247 Filed 01/06/21 Page 2 of 2




                                                                                                                                                                                                  stipulated and agreed to seal Exhibits 2 and 3 attached to Defendant OLS’ Response

                                                                                                                                                                                                  to Plaintiffs’ Motion to Proceed Pseudonymously, and the Court being otherwise fully

                                                                                                                                                                                                  informed in the premises;

                                                                                                                                                                                                          IT IS HEREBY ORDERED that Exhibits 2 and 3 attached to Defendant OLS’
S T A R R , B U T L E R , A L E X O P O U L O S & S T O N E R , P L L C , 2 0 7 0 0 C IV IC C E N T E R D R IV E , S U IT E 2 9 0 , S O U T H F IE L D , M I, 4 8 0 7 6 (2 4 8 ) 5 5 4 -2 7 0 0




                                                                                                                                                                                                  Response to Plaintiffs’ Motion to Proceed Pseudonymously shall be kept under seal.


                                                                                                                                                                                                  Dated: January 6, 2021                       s/Denise Page Hood
                                                                                                                                                                                                                                               U.S. District Court Judge

                                                                                                                                                                                                  Approved as to form and substance:


                                                                                                                                                                                                    /s/ Jennifer B. Salvatore
                                                                                                                                                                                                  Jennifer B. Salvatore (P66640)
                                                                                                                                                                                                  Attorney for Plaintiffs


                                                                                                                                                                                                   /s/ Alex L. Alexopoulos
                                                                                                                                                                                                  Alex L. Alexopoulos (P40547)
                                                                                                                                                                                                  Attorney for Defendant OLS


                                                                                                                                                                                                   /s/ Roy H. Henley
                                                                                                                                                                                                  Roy H. Henley (P39921)
                                                                                                                                                                                                  Attorney for Defendant Krol




                                                                                                                                                                                                  00080308.WPD                             2
